 



EXECUTION VERSION
SETTLEMENT AGREEMENT
     This Settlement Agreement (this “Agreement”) is made and entered into as of
March 12, 2008, by and among Federal Signal Corporation, a Delaware corporation
(the “Company”), and each of the entities and natural persons listed on
Exhibit A hereto (such entities and natural persons, collectively, the “Ramius
Group” and each, individually, a “member” of the Ramius Group) which presently
are or may be deemed to be members of a “group” with respect to the beneficial
ownership of the common stock of the Company, par value $.01 per share (the
“Common Stock”), pursuant to Rule 13d-5 promulgated by the Securities and
Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).
RECITALS:
     WHEREAS, the Company and the Ramius Group have engaged in various
discussions and communications concerning the Company’s business, financial
performance and strategic plans; and
     WHEREAS, the Ramius Group has indicated to the Company that it may nominate
a slate of nominees for election to the Company’s board of directors (the
“Board”) at the 2008 annual meeting of stockholders of the Company (including
any adjournment or postponement thereof, the “2008 Annual Meeting”) and solicit
proxies for the election of its slate of nominees at the 2008 Annual Meeting (a
“Proxy Solicitation”); and
     WHEREAS, the Company and the members of the Ramius Group have determined
(i) that the interests of the Company and its stockholders would be best served
at this time by, among other things, avoiding a Proxy Solicitation and the
expense and disruption that may result therefrom and (ii) to come to an
agreement with respect to certain matters related to the 2008 Annual Meeting and
certain other matters, as provided in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

1.   Board Matters; Board Appointments; 2008 Annual Meeting; Committee
Appointments.

          (a) Prior to the execution of this Agreement (i) the Nominating and
Governance Committee of the Board has reviewed and approved the qualifications
Dennis Martin (“Mr. Martin”) to serve as a member of the Board, and (ii) the
Board has determined that Mr. Martin is “independent” as defined by the listing
standards of the New York Stock Exchange (a person qualifying as independent, as
so defined, is hereinafter referred to as an “Independent Director”). By
execution of this Agreement, Mr. Martin hereby consents to be nominated for
election to the Board at the 2008 Annual Meeting.
          (b) The Company hereby confirms that the Board and all applicable
committees of the Board have appointed Mr. Martin to serve as a Class I director
of the Board, effective as of the execution of this Agreement.

 



--------------------------------------------------------------------------------



 



          (c) The 2008 Annual Meeting shall be held on April 22, 2008, or within
30 days thereafter. The Company intends to file its definitive proxy statement
with respect to the 2008 Annual Meeting on March 17, 2008, or as soon as
practicable thereafter. Upon execution of this Agreement, the Board and all
applicable committees of the Board shall (i) take all necessary actions to
increase the size of the Board from nine (9) to ten (10) members effective as of
the date of the 2008 Annual Meeting, (ii) nominate Mr. Martin for election to
the Board at the 2008 Annual Meeting to fill the new position resulting from the
increase in the size of the Board, and (iii) take the necessary actions such
that Mr. Martin shall be nominated for election as a Class III director at the
2008 Annual Meeting for a three-year term expiring at the Company’s annual
meeting of stockholders in 2011. The Board shall not seek to increase the size
of the Board to include more than ten (10) members at any time before the
Company’s 2009 annual meeting of stockholders (the “2009 Annual Meeting”).
          (d) Mr. Martin, Mr. Campbell, Mr. Jones and Ms. Reichelderfer, the
four Class III directors nominated by the Board for re-election at the 2008
Annual Meeting, shall be recommended to the Company’s stockholders for election
at the 2008 Annual Meeting (collectively, the “2008 Nominees”). The Company
shall include this recommendation in its proxy materials for the 2008 Annual
Meeting, and neither the Board nor the Company shall take any position, make any
statements or take any action inconsistent with such recommendations. The
Company shall cause the form of proxy used for the 2008 Annual Meeting to
solicit authority to vote for the 2008 Nominees at the 2008 Annual Meeting, and
the Company shall use commercially reasonable efforts to solicit proxies in
favor of the election of the 2008 Nominees at the 2008 Annual Meeting.
          (e) Following the date of the 2008 Annual Meeting, the Ramius Group
shall have the right to recommend to the Board of Directors a person that meets
the qualifications of an Independent Director to fill the Class I vacancy on the
Board resulting from the increase in the size of the Board and election of
Mr. Martin to serve as a Class III director. The Nominating and Governance
Committee shall review the qualifications of such person, and if it reasonably
determines in good faith that such person meets the qualifications of the Board,
it shall recommend such person to the Board for appointment as a Class I
director. If the Nominating and Governance Committee determines that such person
shall not meet the qualifications of the Board, the Ramius Group shall have the
right to propose additional persons so qualified to be considered and appointed
in accordance with the provisions of this Section 1(e). The Board shall
immediately appoint any such qualified candidate proposed by the Ramius Group to
fill the Class I vacancy as soon as such candidate’s qualifications have been
reviewed and approved by the Nominating and Governance Committee. If, after the
2008 Annual Meeting, the Ramius Group has identified a candidate whose
qualifications have been reviewed and approved by the Nominating and Governance
Committee, the Company shall immediately appoint such candidate to the Board as
a Class I director.
          (f) Upon the execution of this Agreement, the Ramius Group shall have
the right to appoint an observer to the Board (the “Board Observer”). The Board
Observer will (1) receive copies of all notices and written information
furnished to the full Board and the CEO Search Committee at substantially the
same time they are so furnished, and (2) be permitted to be present at all
meetings of the full Board and the CEO Search Committee (whether by phone or in
person). Notwithstanding the foregoing, (i) the Company shall be entitled to
withhold any information and exclude the Board Observer from any meeting, or any
portion thereof, as is

- 2 -



--------------------------------------------------------------------------------



 



reasonably determined by the Company to be necessary to protect the Company’s
attorney-client privilege, and (ii) the Board Observer shall execute a
confidentiality agreement in form and substance reasonably acceptable to the
Company with respect to the information and discussions to which the Board
Observer will have access. The rights of the Board Observer shall terminate upon
the date of appointment to the Board of any person proposed by the Ramius Group
in accordance with Section 1(e) above.
          (g) The parties hereto acknowledge that the only matters that may be
presented by the Company for consideration at the 2008 Annual Meeting include
the election of the 2008 Nominees, the ratification of the Company’s independent
registered public accounting firm and any proposals submitted by stockholders
pursuant to Rule 14a-8 for inclusion in the Company’s proxy materials for the
2008 Annual Meeting. At the 2008 Annual Meeting, the Ramius Group shall appear
in person or by proxy and vote all shares of Common Stock beneficially owned by
it and its Affiliates (as defined below): in favor of the election to the Board
of the 2008 Nominees and in favor of ratification of the appointment of the
Company’s independent registered public accounting firm. The Ramius Group shall
cause to be executed proxies for the 2008 Nominees (in the form utilized by the
Company to solicit proxies for all stockholders) so as to vote all shares of
Common Stock beneficially owned by it and its Affiliates: in favor of the
election to the Board of the 2008 Nominees and in favor of ratification of the
appointment of the Company’s independent registered public accounting firm. The
Ramius Group shall not withdraw or modify any such proxies once submitted. From
the date hereof through the 2008 Annual Meeting, neither the Company, the Ramius
Group nor any member of the Ramius Group shall directly or indirectly make any
statements or engage in any activities in opposition to the election of the 2008
Nominees at the 2008 Annual Meeting or enter into any agreement, understanding
or arrangement with the purpose or effect to cause or further any of the
foregoing.
          (h) Neither the Ramius Group nor any member of the Ramius Group shall
(i) nominate any other person for election at the 2008 Annual Meeting or
(ii) submit any proposal for consideration at, or bring any other business
before, the 2008 Annual Meeting, directly or indirectly. The Ramius Group shall
not enter into any agreement, understanding or arrangement with the purpose or
effect to cause or further any of the foregoing or otherwise engage in any
activities with the purpose or effect to cause or further any of the foregoing.
          (i) If at any time during the period from the date of this Agreement
until the earlier to occur of (i) the day after the date of the Company’s 2009
Annual Meeting of Stockholders, or (ii) the date that is 30 days after the
one-year anniversary of the 2008 Annual Meeting (such period, the
“Representation Period”) there shall occur a vacancy in a Board seat previously
occupied by Mr. Martin or any other person proposed by the Ramius Group to serve
as a member of the Board (each individually, a “Ramius Director” and
collectively, the “Ramius Directors”) by reason of the resignation, removal,
death or incapacity of such Ramius Director, then the Company shall take all
necessary action to promptly fill such vacancy with a person proposed by the
Ramius Group that meets the qualifications of an Independent Director, unless
the Nominating and Governance Committee reasonably determines in good faith that
such person does not meet the qualifications of the Board as then in effect, in
which case the Ramius Group shall have the right to promptly propose additional
persons so qualified to be appointed in accordance with the provisions of this
Section 1(i). Any replacement director appointed pursuant to this Section 1(i)
shall also be referred to as a “Ramius Director.”

- 3 -



--------------------------------------------------------------------------------



 



          (j) Except as otherwise provided in Section 1(e), if the total number
of shares of Common Stock held in the aggregate by members of the Ramius Group
falls below an amount equal to 4% of the shares of Common Stock outstanding as
of the date of this Agreement, then the right of the Ramius Group under Section
1(i) of this Agreement, as it specifically relates to the ability of the Ramius
Group to fill a vacancy in the Board during the Representation Period caused by
the resignation, removal, death or incapacity of a Ramius Director, shall
automatically terminate (without terminating or limiting in any respect any of
the Ramius Group’s other rights under Section 1(i)).
          (k) In accordance with Article IV of the Company’s Bylaws, the Company
shall take all action necessary in furtherance of the appointment of Mr. Martin
as a member of any special committee of the Board that may be established in the
future during his term as a director; provided that Mr. Martin is then qualified
to serve on any such committee under applicable law and the listing requirements
of the New York Stock Exchange. No later than seven (7) days following the
appointment or election of a Ramius Director pursuant to Section 1(e) hereof,
the Company shall take all action necessary in furtherance of the appointment of
such Ramius Director as a member of the CEO Search Committee of the Board.
          (l) As used in this Agreement, the terms “Affiliate” and “Associate”
shall have the respective meanings set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act; the terms “beneficial owner” and “beneficial
ownership” shall have the respective meanings as set forth in Rule 13d-3
promulgated by the SEC under the Exchange Act; and the terms “person” or
“persons” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization or other entity of any kind or nature.
     2. Representations and Warranties of the Company. The Company represents
and warrants to the Ramius Group that (a) the Company has the corporate power
and authority to execute the Agreement and to bind it thereto, (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution, delivery and performance of this Agreement by the
Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to it, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document,
agreement, contract, commitment, understanding or arrangement to which the
Company is a party or by which it is bound and (d) no consent, approval,
authorization, license or clearance of, or filing or registration with, or
notification to, any court, legislative, executive or regulatory authority or
agency is required in order to permit the Company to perform its obligations
under this Agreement, except for such as have been obtained.
     3. Representations and Warranties of the Ramius Group. The Ramius Group
shall cause its Affiliates to comply with the terms of this Agreement. Each
member of the Ramius Group listed herein, on behalf of himself or itself, as
applicable, represents and warrants to the

- 4 -



--------------------------------------------------------------------------------



 



Company that (a) as of the date hereof, the Ramius Group and each member of the
Ramius Group beneficially owns only the number of shares of Common Stock as
described opposite his or its name on Exhibit A and Exhibit A includes all
Affiliates of any members of the Ramius Group that own any securities of the
Company beneficially or of record, (b) this Agreement has been duly and validly
authorized, executed and delivered by such member, and constitutes a valid and
binding obligation and agreement of such member, enforceable against such member
in accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, (c) each signatory to this Agreement by
any member of the Ramius Group has the authority to execute the Agreement on
behalf of himself and the applicable member of the Ramius Group associated with
that signatory’s name, and to bind such member of the Ramius Group to the terms
hereof, (d) no member of the Ramius Group is party to any agreement regarding
the voting or disposition of shares of Common Stock, (e) the execution, delivery
and performance of this Agreement by each member of the Ramius Group does not
and will not violate or conflict with (i) any law, rule, regulation, order,
judgment or decree applicable to it, or (ii) result in any breach or violation
of or constitute a default (or an event which with notice or lapse of time or
both could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such member is a
party or by which it is bound, and (f) no consent, approval, authorization,
license or clearance of, or filing or registration with, or notification to, any
court, legislative, executive or regulatory authority or agency is required in
order to permit any member of the Ramius Group to perform such member’s
obligations under this Agreement, except for such as have been obtained.
     4. Confidentiality. The members of the Ramius Group (each, a “Recipient”)
each acknowledge the confidential and proprietary nature of the Confidential
Information (as defined below) and agree that the Confidential Information
(a) will be kept confidential by Recipient and Recipient’s Representatives (as
defined below) and (b) will not be disclosed by Recipient (except to other
Recipients and their Affiliates and Associates and such person’s Representatives
to the extent contemplated by this Agreement) or by Recipient’s Representatives
to any person except with the specific prior written consent of the Company or
except as expressly otherwise permitted by this Agreement. It is understood that
(i) Recipient may disclose Confidential Information only to those of Recipient’s
Representatives who are informed by Recipient of the confidential nature of the
Confidential Information and the obligations of this Agreement, (ii) Recipient
shall be responsible for the breach of the provisions of this Section 4 by
Recipient’s Representatives and (iii) the provisions of this Section 4 shall not
apply to any director of the Company in his or her capacity as such. As used in
this Agreement, the term “Confidential Information” means and includes any and
all of the information concerning the business and affairs of the Company that
may hereafter be disclosed to Recipient by the Company or by the directors,
officers, employees, agents, consultants, advisors or other representatives,
including legal counsel, accountants and financial advisors (“Representatives”)
of the Company; provided that “Confidential Information” shall not include
information that (a) was in or enters the public domain or was or becomes
generally available to the public other than as a result of disclosure by
Recipient or any Representative thereof, (b) was independently acquired by
Recipient or its Representatives without violating any of the obligations of

- 5 -



--------------------------------------------------------------------------------



 



Recipient or its Representatives under this Agreement, or under any other
contractual, legal, fiduciary or binding obligation of Recipient or its
Representatives with or to the Company, (c) was available, or becomes available,
to Recipient or its Representatives on a nonconfidential basis other than as a
result of its disclosure to Recipient by the Company or any Representative of
the Company, but only if to the knowledge of Recipient the source of such
information (A) is not bound by a confidentiality agreement with the Company or
(B) is not otherwise prohibited from transmitting the information to Recipient
or Recipient’s Representatives by a contractual, legal, fiduciary or other
binding obligation with or to the Company, or (d) was independently developed by
Recipient or its Representatives. The Company acknowledges that no member of the
Ramius Group or its Affiliates, Associates or Representatives thereof shall be
deemed to be in possession of Confidential Information solely by reason of
receipt of such Confidential Information by any Ramius Director. The members of
the Ramius Group acknowledge that they, as well as their Representatives, are
aware that the United States securities laws prohibit any person who has
material non-public information about a company from purchasing or selling
securities of such company, or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.
     5. Public Announcements. Following the execution of this Agreement, the
Company shall issue the press release announcing the terms of this Agreement, in
the form attached hereto as Exhibit B (the “Press Release”), and shall file a
Current Report on Form 8-K with the SEC disclosing the terms of this Agreement
and attaching as exhibits this Agreement and the Press Release. None of the
parties hereto will make any other public statements (including in any filing
with the SEC or any other regulatory or governmental agency, including any stock
exchange) that are inconsistent with, or otherwise contrary to, the statements
in the Press Release. Upon the appointment of a director to fill the Class I
vacancy pursuant to Section 1(e) hereof, the Company shall issue a press release
in a form reasonably acceptable to the Ramius Group to announce such
appointment. The Company shall provide the Ramius Group with a draft of the
press release for its review at least twenty-four (24) hours prior to its
issuance. Neither the Ramius Group nor any of its members shall make any public
statements (including in any filing with the SEC or any other regulatory or
governmental agency, including any stock exchange); provided, however, that
nothing herein shall limit the ability of the Ramius Group to (i) issue any
public statement, including any statement pursuant to Rule 14a-1(l)(2)(iv) under
the Exchange Act, regarding its opposition to any matters submitted for a vote
of stockholders or any Board-approved proposals or (ii) issue any public
statement, including any statement pursuant to Rule 14a-1(l)(2)(iv) under the
Exchange Act, regarding how it intends to vote and the reasons therefor with
respect to any extraordinary transaction of any kind or nature between the
Company and any third party or related party or (iii) in a manner consistent
with this Agreement, file an amendment or amendments to its Schedule 13D
regarding the Common Stock of the Company as required by law or to make other
securities or tax filings as required by law.
     6. Specific Performance. Each of the members of the Ramius Group, on the
one hand, and the Company, on the other hand, acknowledges and agrees that
irreparable injury to the other party hereto would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable in damages. It is accordingly agreed that the members of
the Ramius Group or any of them, on the one hand, and the Company, on the other
hand (the “Moving Party”), shall each be entitled to specific enforcement of,
and injunctive relief to prevent any violation of, the terms hereof, and the
other party hereto will not take action,

- 6 -



--------------------------------------------------------------------------------



 



directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity.
     7. Expenses. The Company shall reimburse the Ramius Group for its
reasonable, documented out-of-pocket fees and expenses incurred (including legal
expenses) in connection with the Schedule 13D, matters related to the 2008
Annual Meeting and the negotiation and execution of this Agreement, provided
that such reimbursement shall not exceed $20,000 in the aggregate.
     8. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the parties that the parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or enforceable by a court of competent
jurisdiction.
     9. Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:
If to the Company:
Federal Signal Corporation
1415 West 22nd Street
Oak Brook, Illinois 60523
Attention: Jennifer Sherman, Esq.
Facsimile: 630-954-2138
With a copy to:
Thompson Coburn LLP
One US Bank Plaza
St. Louis, Missouri 63101
Attention: Robert M. LaRose, Esq. and Andrew J. Klinghammer, Esq.
Facsimile: 314-552-6000

- 7 -



--------------------------------------------------------------------------------



 



If to the Ramius Group or any member of the Ramius Group:
RCG Starboard Advisors, LLC
c/o Ramius LLC
666 Third Avenue, 26th Floor
New York, New York 10017
Attention: Mark Mitchell and Owen Littman
Facsimile: 212-845-7995
With a copy to:
Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention: Steven Wolosky, Esq.
Facsimile: (212) 451-2222
     10. Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
any conflict of laws provisions thereof. Each of the parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by the other party hereto or its successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept, or determines that it
does not have, jurisdiction over a particular matter, any state or federal court
within the State of Delaware). Each of the parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement in any court other than the aforesaid courts. Each of the parties
hereto hereby irrevocably waives, and agrees not to assert in any action or
proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason,
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by applicable legal requirements, any claim that
(A) the suit, action or proceeding in such court is brought in an inconvenient
forum, (B) the venue of such suit, action or proceeding is improper or (C) this
Agreement, or the subject mater hereof, may not be enforced in or by such
courts.
     11. Counterparts. This Agreement and any amendments hereto may be executed
and delivered in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement, and shall become effective when counterparts have been signed by each
party hereto and delivered to the other parties hereto, it

- 8 -



--------------------------------------------------------------------------------



 



being understood that all parties need not sign the same counterpart. In the
event that any signature to this Agreement or any amendment hereto is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof.
     12. Entire Agreement; Amendment and Waiver; Successors and Assigns. This
Agreement contains the entire understanding of the parties hereto with respect
to its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the parties other
than those expressly set forth herein. This Agreement may be amended only by a
written instrument duly executed by the parties hereto or their respective
successors or assigns. No failure on the part of any party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
party shall assign this Agreement or any rights or obligations hereunder
without, with respect to any member of the Ramius Group, the prior written
consent of the Company, and with respect to the Company, the prior written
consent of the Ramius Group.

- 9 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the duly authorized signatories of the parties as of the date hereof.

            FEDERAL SIGNAL CORPORATION
      By:           Name:           Title:        

                  THE RAMIUS GROUP:            
 
                PARCHE, LLC   RCG STARBOARD ADVISORS, LLC    
By:
  RCG Starboard Advisors, LLC,   By:   Ramius LLC,    
 
  its managing member       its sole member    
 
               
By:
      By:        
 
 
 
     
 
    Name: Morgan B. Stark   Name: Morgan B. Stark     Title: Authorized
Signatory   Title: Authorized Signatory    
 
                STARBOARD VALUE AND OPPORTUNITY   RCG ENTERPRISE, LTD     MASTER
FUND LTD.   By:   Ramius LLC,    
By:
  RCG Starboard Advisors, LLC,       its investment manager    
 
  its investment manager          
 
      By:  
 
    By:       Name: Morgan B. Stark    
 
 
 
            Name: Morgan B. Stark   Title: Authorized Signatory     Title:
Authorized Signatory                     RAMIUS LLC    
 
      By:   C4S & Co., L.L.C.,
as managing member    
 
               
 
      By:        
 
         
 
   
 
      Name:   Morgan B. Stark    
 
      Title:   Authorized Signatory    
 
               
 
      C4S & CO., L.L.C.    
 
               
 
      By:        
 
      Name:  
 
Morgan B. Stark    
 
      Title:   Authorized Signatory    
 
                              MORGAN B. STARK             Individually and as
attorney-in-fact for             Peter A. Cohen, Jeffrey M. Solomon and        
    Thomas W. Strauss            

- 10 -



--------------------------------------------------------------------------------



 



EXHIBIT A
The Ramius Group

         
Parche, LLC
    607,849  
Starboard Value and Opportunity Master Fund Ltd.
    3,191,219  
RGC Starboard Advisors, LLC
    3,799,068  
Ramius LLC
    3,799,068  
C4S & CO., LLC
    3,799,068  
RCG Enterprise, Ltd
    607,849  
Peter A. Cohen
    3,799,068  
Morgan B. Stark
    3,799,068  
Jeffrey M. Solomon
    3,799,068  
Thomas W. Strauss
    3,799,068  

 

- 11 -



--------------------------------------------------------------------------------



 



EXHIBIT B
[PRESS RELEASE]

- 12 -